Citation Nr: 0701657	
Decision Date: 01/22/07    Archive Date: 01/25/07

DOCKET NO.  04-16 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran had active service from August 1965 to January 
1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon, which denied the benefit sought on 
appeal.  Although the RO characterized the veteran's current 
claim as one for service connection for post-traumatic stress 
disorder, the Board finds that the veteran's claim should be 
considered more broadly, as it has been previously, a claim 
for service connection for a psychiatric disorder, to include 
post-traumatic stress disorder.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
psychiatric disorder, to include post-traumatic stress 
disorder in a July 1995 rating decision. 

2.  Evidence obtained since the July 1995 rating decision 
denying service connection for a psychiatric disorder, to 
include post-traumatic stress disorder is new and relates to 
unestablished facts necessary to substantiate the claim. 

3.  The veteran has schizoaffective disorder attributable to 
service.


CONCLUSIONS OF LAW

1.  The RO's July 1995 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.1103 (2006).

2.  New and material evidence has been received since the 
July 1995 rating decision and the claim is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).

3.  Schizoaffective disorder was incurred in  service.  
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  To the extent that there may 
be any deficiency of notice or assistance, there is no 
prejudice to the veteran in proceeding with this appeal given 
the favorable nature of the Board's decision.  In addition, 
any error in the failure to provide notice regarding what 
constitutes new and material evidence sufficient to reopen 
the veteran's claim is also harmless error, as such evidence 
has been obtained.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).

The veteran asserted that he had post-traumatic stress 
disorder due to stressful events he experienced in Vietnam.  
In his June 2002 claim, the veteran noted that he had 
difficulty with sleeping, and also had depression and anger 
related to his service.  The veteran has repeatedly noted 
that he joined a group of Marines who went out and killed 
people, bringing back the ears of the victims.  The veteran 
has asserted additional stressors, but has not asserted any 
stressor with sufficient detail to attempt verification.

The RO denied the veteran's claim for service connection for 
a psychiatric disorder, to include post-traumatic stress 
disorder, in a February 1994 rating decision.  The veteran 
filed a notice of disagreement to the decision and was issued 
a statement of the case in December 1994, but the veteran did 
not perfect his appeal.  In July 1995, the RO issued the 
veteran a supplemental statement of the case and a new rating 
decision, but the veteran did not file a notice of 
disagreement to the July 1995 rating decision and that 
decision became final.  

The veteran's claim was denied on the basis that he did not 
provide sufficient information regarding his alleged 
stressors to attempt verification of a stressor and the 
evidence did not show that he had post-traumatic stress 
disorder.  In addition, medical evidence showing that the 
veteran had dysthymia and a personality disorder indicated 
that the onset of these disabilities were after service.  The 
veteran now seeks to reopen his claim.  The Board notes that, 
in the RO's February 2004 statement of the case, the RO 
reopened the veteran's appeal.  The Board must, however, 
independently address the issue of reopening the veteran's 
previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 
(1996).

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  For claims filed after August 2001, such 
as this claim, "new and material evidence" is defined as 
evidence not previously submitted to agency decision-makers 
which, when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  See 38 C.F.R. § 3.156(a).  With these 
considerations, the Board must now review all of the evidence 
which has been submitted by the veteran or otherwise 
associated with the claims folder since the RO's July 1995 
rating decision.  At this stage, the credibility of new 
evidence is presumed.  See Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

At the time of the July 1995 rating decision, the record 
included statements from the veteran regarding his stressors 
and psychiatric evaluations, including two VA examinations.  
In a May 1993 VA psychiatric examination, the examiner did 
not make any definitive diagnoses.  In an October 1993 VA 
psychiatric examination, the examiner found that the veteran 
had an anxiety disorder with depression, an adjustment 
disorder, and some post-traumatic stress disorder symptoms, 
but did not diagnose post-traumatic stress disorder.

Since the July 1995 rating decision, the RO obtained VA 
treatment records showing diagnoses of post-traumatic stress 
disorder, additional statements from the veteran regarding 
his alleged stressors, and the veteran had an informal 
hearing at the RO in September 2003.  In addition, the 
veteran has submitted a detailed report from his treating 
private medical doctor regarding post-traumatic stress 
disorder and the veteran underwent two additional VA 
psychiatric examinations regarding post-traumatic stress 
disorder.  The Board finds that this evidence directly 
relates to whether the veteran currently has post-traumatic 
stress disorder and whether the veteran alleged a stressor 
with sufficient detail to attempt verification.  As such, the 
Board finds that this evidence relates to unestablished facts 
necessary to substantiate the veteran's claim.  In addition, 
the evidence is not cumulative or redundant of previously 
submitted evidence.  Therefore, the Board concludes that the 
evidence is both new and material.  The claim is reopened.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).

For post-traumatic stress disorder, service connection 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and, credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f).  The diagnosis of a 
mental disorder must conform to the DSM-IV and be supported 
by the findings of a medical examiner.  

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

The Board first notes that the majority of the medical 
evidence submitted, as well as the emphasis of the VA medical 
examination reports, deals with whether the veteran has post-
traumatic stress disorder.  The record contains clinical 
diagnoses of post-traumatic stress disorder, as well as a May 
2005 report from the veteran's private medical doctor who 
found that the veteran had post-traumatic stress disorder.  
The record, however, also contains multiple VA examinations, 
including a November 2003 examination conducted by a panel of 
two psychologists, in which the examiners were unable to 
definitively diagnosis the veteran as having post-traumatic 
stress disorder attributable to service.  The Board, 
therefore, finds that there is medical evidence indicating 
that the veteran has post-traumatic stress disorder and 
evidence indicating that he has a severe psychological 
impairment, but an impairment not properly diagnosed as post-
traumatic stress disorder.  

The Board finds, however, that weighting of this evidence is 
not necessary.  Although the veteran claims that he engaged 
in combat and notes being awarded the Vietnam Service Medal 
with Fleet Marine Force Combat Operations Insignia, the 
veteran's personnel records do not conclusively indicate that 
this medal with insignia was awarded for directly engaging in 
combat.  There is no other objective evidence indicating that 
the veteran engaged in combat.  Therefore, the veteran's 
alleged stressors require corroboration and the veteran has 
not provided sufficient information regarding his alleged 
stressors to attempt verification.  In addition, there is 
evidence indicating that the veteran's psychological 
disability is properly diagnosed as a schizoaffective 
disorder attributable to service.  The Board, therefore, 
finds that the veteran does not have post-traumatic stress 
disorder attributable to service, and next discusses the 
reasons that the Board finds that the veteran has a 
schizoaffective disorder attributable to service.  

Although the veteran did not seek treatment for a psychiatric 
disability during service, there is some evidence that the 
veteran's psychiatric disability began during service.  The 
veteran's service medical records includes evidence that the 
veteran sought treatment for chest pain and an upset stomach.  
In the veteran's October 1993 psychiatric examination, the 
examiner noted that this was evidence that the veteran was 
seeking treatment for a stress-related problem.

The Board notes that, in the January 2003 examination, the VA 
examiner found that the veteran's primary symptomatic 
presentation was of somatization, depression and anger.  The 
examiner further found, based on the veteran's history after 
service, that the veteran's multiple stressful events after 
service could account for these symptoms.  The examiner noted 
that the veteran lived a post-military life characterized by 
losses that were much more likely to produce emotional 
disorder than the incidents he described as occurring during 
his service.

The veteran, as noted, underwent an additional VA psychiatric 
examination in November 2003, conducted by two psychiatrists.  
The examiners noted review of the veteran's claims file and, 
specifically, the January 2003 examination.  After a complete 
evaluation of the veteran, the examiners concluded that it 
was impossible to determine if the veteran had post-traumatic 
stress disorder because the veteran appeared to have melded 
the experiences of others in Vietnam with that of his own 
experience in Vietnam.  The examiners noted that the 
veteran's grasp on reality could be tenuous, and evaluated 
the veteran as having a Global Assessment of Functioning 
(GAF) score of 25.  The examiners noted, however, that 
although there was no objective evidence indicating that the 
veteran experienced remarkable stress during service, the 
veteran had a psychiatric disorder since leaving service.  
The examiners concluded that based on history reported by the 
veteran and corroboration from other sources, the veteran had 
mental problems when he was discharged from service that he 
did not have prior to service.  The examiners found that the 
veteran's schizoaffective disorder was connected to his 
service.

The record contains medical evidence that indicates that the 
veteran has a psychiatric disability related to service and 
medical evidence indicating that events that the veteran 
experienced after service were more likely the cause of the 
veteran's current psychiatric disabilities.  The Board finds 
that the November 2003 VA psychiatric examination to have 
substantial probative value because of the two psychiatrists 
review of the entire record, including the January 2003 
examination report that raised doubts regarding the service 
connection of veteran's psychiatric disability.  In addition, 
the psychiatrists provided complete rationale and reasoning 
for the conclusions made in the report.  The Board finds, 
therefore, that the evidence is at least in relative 
equipoise and all reasonable doubt must be resolved in the 
veteran's favor in finding that the veteran has a 
schizoaffective disorder attributable to service.  
Accordingly, service connection for schizoaffective disorder 
is granted.


ORDER

Service connection for schizoaffective disorder is granted, 
subject to the law and governing regulations applicable to 
the payment of monetary benefits.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


